







EXHIBIT 10.1




Care Concepts I, Inc.

10% Convertible Senior Secured Notes due 2009 and Warrants

SUBSCRIPTION AGREEMENT

September 28, 2004







To the Person Executing this

Subscription Agreement as

Purchasers on the Signature Pages




Ladies and Gentlemen:

Care Concepts I, Inc., a Delaware corporation (the "Company"), hereby confirms
its agreement with you (the "Purchaser"), as set forth below.

1.

The Offering and the Transactions

A.

The Notes.  Subject to the terms and conditions herein contained, the Company
proposes to issue and sell to the Purchaser (i) a $_________ principal amount of
the Company’ 10% convertible senior secured promissory notes, due September 15,
2009 (the “Note”); and (ii) three (3) year warrants entitling the Purchaser to
purchase at an exercise price of $3.00 per share (the “Exercise Price”) that
number of shares of the Company’s common stock, $0.001 per share (the “Common
Stock”) as shall be determined by dividing the $_________ principal amount of
the Note by $3.00 (the “Warrant”).  

The Note and the Warrant is being sold to the Purchaser hereunder, together with
an aggregate of: (i) up to $15,000,000 principal amount of Notes identical to
the Note (collectively, with the Purchaser’s Note, hereinafter referred to as
the “10% Notes” or “Notes”), and (ii) warrants, identical to the Warrant,
entitling all holders (including the Purchaser) to purchase an aggregate of
5,000,000 shares of Common Stock at the Exercise Price (collectively, with the
Purchaser’s Warrant, the “Warrants”), that are being offered and sold by the
Company to other investors (collectively, with the Purchaser, the “Purchasers”).
 

The Notes:

(a)

shall be payable as to interest only, at the rate of 10% per annum, payable
semi-annually on June 30th and December 31st, based on a 360 day calendar year;
which semi-annual interest shall be payable either 100% in cash, or at the
option of the Company, 50% in cash and the balance in additional shares of
Company Common Stock valued at the Conversion Price (as hereinafter defined) for
the five trading days prior to the interest payment date, but without regard to
the “Assumed Floor Price” (as hereinafter defined) then in effect; provided,





1




--------------------------------------------------------------------------------









that if any of the Purchasers converts their Notes, in whole or in part, accrued
interest on the outstanding balance of the Notes shall be paid on the next
scheduled interest payment date, and a pro rata amount of interest shall be paid
for any period of less than six months;

(b)

unless previously converted by the Purchaser into common stock, $0.001 par value
per share, of the Company (the “Common Stock”), shall be payable as to
principal, together with all accrued an unpaid interest, and any and all late
charges and other amounts that may be due under the Note, on September 15, 2009
(the “Maturity Date”);

(c)

at such time as the Company shall have obtained the approval of the holders of a
majority of the approximately 19.6 million shares of outstanding Common Stock of
the Company for (i) the acquisition of the GMI Stock, (ii) the sale and issuance
of all “Transaction Securities” described below (including the Note and
Warrants), and (iii) an amendment to the Company’s certificate of incorporation
increasing its 30,000,000 shares of authorized Common Stock to 250.0 million
shares of Common Stock (collectively the “Stockholder Approval”), but in no
event later than December 31, 2004, shall be convertible, at any time, at the
option of the Purchaser into shares of Common Stock of the Company (the “Note
Conversion Shares”), at a price per share (the “Conversion Price”) that shall be
equal to 50% of the average closing price of Company Common Stock, as traded on
the American Stock Exchange, LLC (the “AMEX”) or on the Nasdaq Stock Exchange,
the New York Stock Exchange or the NASD OTC-Bulletin Board (together with the
AMEX, a “National Securities Exchange”), for the five trading days immediately
prior to the date (the “Conversion Date”) that notice of conversion is given to
the Company by the Purchaser (the “Conversion Notice”); provided, however, that
in no event shall the Conversion Price be less than $3.00 per share (the “Floor
Price”);

(d)

be secured by a lien and security interest (the “Lien”) on the assets of the
Internet Billing Company LLC (“iBill”) subsidiary of the Company, as set forth
in the Security Agreement.  The Lien securing the Notes shall be expressly (i)
subject and subordinate to the first priority Lien on the assets of iBill now
existing or hereafter granted to any person, firm or corporation (the “Senior
Lender”) providing up to $10.0 million of working capital financing to iBill
(the “iBill Senior Financing”), and (ii) subject and subordinate to the second
priority Lien granted to the holders of up to $3.45 million of 10% senior
secured Series F convertible redeemable preferred stock of the Company that may
be issued on or before September 15, 2004 and (unless converted) are subject to
mandatory redemption on September 15, 2009 (the “Series F Senior Preferred
Stock”); and

(e)

be secured by (i) Media Billing’s pledge of a pro-rata percentage of 100% of the
members interest of iBill, and (ii) a pro-rata percentage of the 395,519 shares
of “GMI Stock” in the “Reorganized General Media” (as those terms are
hereinafter defined) to be owned by the Company; which pledged securities shall
be apportioned among the Purchasers and the holders of the Series F Preferred
Stock on a pro rata basis based upon the initial $9.525 million Purchase Price
for the 10% Notes and the initial $3.45 million purchase price for the Series F
Preferred Stock; provided, that if additional 10% Notes are sold following the
date hereof (not to exceed $4.475 million in the aggregate) or if $2.0 million
of Penthouse equity shall be exchanged for an additional $2.0 million of Series
F Preferred Stock, such allocation of the pledged iBill members interests and
GMI Stock shall be appropriately readjusted; it being





2




--------------------------------------------------------------------------------









anticipated that (subject to the above adjustment) 73.41% of the iBill members
interest and 290,351 shares of GMI Stock will initially be pledged to the
Purchasers of Notes, and 26.59% of the iBill members interest and an aggregate
of 105,168 shares of GMI Stock will be pledged to the holders of the Series F
Preferred Stock of the Company; and

(f)

be substantially in the form attached hereto at Exhibit A and made a part
hereof.

(g)

Notwithstanding the foregoing $3.00 per share Floor Price, described in
Paragraph 1.A.(c) above, in the event that 50% of the average closing price of
Company Common Stock, as traded on the AMEX or another National Securities
Exchange, for the five trading days immediately prior to the Conversion Date,
shall be less than the $3.00 Floor Price on the date (the “Conversion Date”)
that notice of conversion is given to the Company by the Purchaser (the
“Conversion Notice”), then, and in such event, the Purchaser shall be entitled
to receive from the “Escrowed Shares,” hereinafter defined, that number of
additional shares of Common Stock of the Company (the “Adjustment Shares”) as
shall represent, together with the number of Note Conversion Shares issued at
the Conversion Price then in effect, the aggregate number of shares of Common
Stock that would have been issuable (a) based upon the Conversion Price then in
effect, and (b) assuming that the Floor Price had been reduced to $1.00 per
share (the “Assumed Floor Price”).  

A maximum of up to 39,916,666 Adjustment Shares of the Company are subject to
potential issuance to (i) up to a maximum of 25,000,000 of such Adjustment
Shares, to the Purchaser and other Purchasers of up to a maximum of $15,000,000
of 10% Notes (ii) up to a maximum of 5,833,333 of such Adjustment Shares to the
holders of $3,500,000 stated value of Series E convertible preferred stock
hereinafter described (the “Series E Preferred Stock”), and (iii) up to a
maximum of 9,083,333 of such Adjustment Shares to the holders of $5,450,000
stated value of Series F Senior Preferred Stock. Such maximum number of
Adjustment Shares shall be subject to adjustment in the event that the Assumed
Floor Price is lowered pursuant to the terms of the 10% Notes.  

For the avoidance of doubt, if for example, the Purchaser sends a Conversion
Notice to convert $1,000,000 of its Note and the Conversion Price (calculated
based upon 50% of the average closing price of Company, as traded on the AMEX or
another National Securities Exchange, for the five trading days immediately
prior to the Conversion Date) shall be $1.00 per share, notwithstanding the
$3.00 Floor Price set forth above and in the Note, the Purchaser would be
entitled to receive for no additional consideration, out of the Escrowed Shares
described below, an additional 666,667 shares of Common Stock.  In such example,
however, based on the $0.50 per share Assumed Floor Price, in no event would the
Company be required to issue more than 1,666,667 Adjustment Shares, even if the
Conversion Price then in effect was less than $0.50.  

(h)

To avoid further dilution to the Company if Adjustment Shares become issuable to
holders of the Series F Senior Preferred Stock, 10% Notes and Series E Preferred
Stock, GMI Investment Partners, a principal stockholder of the Company, and
their affiliates described in Section 1B below and the Company, have entered
into an





3




--------------------------------------------------------------------------------









escrow agreement with legal counsel to the Company and legal counsel to the
holders of each of the 10% Notes, Series F Senior Preferred Stock and Series E
Preferred Stock.  Under the terms of the escrow agreement (the “Series G
Preferred Stock Escrow Agreement”), an aggregate of 29,929 shares of the
Company’s “Series G Preferred Stock” (described below) that are automatically
convertible into an aggregate of 39,916,666 shares of Common Stock of the
Company by not later than December 31, 2004, are being placed in escrow (the
“Escrowed Shares”).  Such Escrowed Shares includes shares of Series G Preferred
Stock convertible into a maximum of 25,000,000 shares of Common Stock being held
for the benefit of the Purchaser and all other Purchasers of Notes.   In the
event that the Conversion Price shall be less than $3.00 per share on any
Conversion Date, within three (3) Business Days after a Conversion Notice shall
be delivered to counsel to the Company and to the Purchaser setting forth the
calculation of the appropriate number of Escrowed Shares to be delivered to the
Purchaser as Adjustment Shares, the Escrow Agents shall cause certificates
evidencing such Adjustment Shares (up to the maximum 25,000,000 Adjustment
Shares available to Purchaser and all other Purchasers of 10% Notes) to be
delivered to the Purchasers.  The Purchaser hereby agrees to the terms set forth
in the Series G Preferred Stock Escrow Agreement, including the appointment of
Granite Financial Partners LLC, as a Series G Preferred Stock Escrow Agent.
Similar escrow arrangements are also available with counsel to the holders of
Series F Senior Preferred Stock and Series E Preferred Stock. Any Escrowed
Shares no longer subject to issuance as Adjustment Shares or otherwise remaining
in escrow following conversion into Common Stock of all outstanding 10% Notes,
Series E Preferred Stock and Series F Senior Preferred Stock, shall be promptly
returned to GMI Partners or its Affiliates.  

(i)

The Note Conversion Shares, any Adjustment Shares that the Purchaser may acquire
at any time, and any shares of Common Stock issuable upon exercise of the
Warrants (the “Note Warrant Shares”), are subject to limitation, so that the
aggregate number of shares of Common Stock of which such Purchaser and all
persons affiliated with such Purchaser have beneficial ownership (calculated
pursuant to Rule 13d-3 of the Securities Exchange Act of 1934, as amended) does
not at any time exceed 9.99% of the Company's then outstanding Common Stock.

(j)

The Note, all other Notes, the Note Conversion Shares, the Adjustment Shares,
and any Note Warrant Shares that may be issued to the Purchaser and other
Purchasers of Notes are sometimes herein collectively referred to as the
"Securities."  This Agreement, the form of Notes, the Warrants in the form of
Exhibit B annexed hereto, the Security Agreement in the form of Exhibit C
annexed hereto (the “Security Agreement”), the Pledge Agreement in the form of
Exhibit D annexed hereto (the “Pledge Agreement”), the Registration Rights
Agreement in the form of Exhibit E annexed hereto (the “Registration Rights
Agreement”), the GMI Stock Purchase Agreement in the form of Exhibit F annexed
hereto, the Series G Preferred Stock Escrow Agreement in the form of Exhibit G
annexed hereto, and the Plan (a copy of which has been provided to Purchaser)
are sometimes herein collectively referred to as the "Transaction Documents."





4




--------------------------------------------------------------------------------












(k)

The Securities will be offered and sold to the Purchaser without such offers and
sales being registered under the Securities Act of 1933, as amended (together
with the rules and regulations of the Securities and Exchange Commission (the
"SEC") promulgated thereunder, the "Securities Act"), in reliance on exemptions
therefrom.

(l)

In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC’s EDGAR system) to Purchaser its periodic
and current reports, forms, schedules, proxy statements and other documents
(including exhibits and all other information incorporated by reference) filed
with the SEC under the Securities Exchange Act of 1934, as amended (the
"Exchange Act") since January 1, 2002. These reports, forms, schedules,
statements, documents, filings and amendments, are collectively referred to as
the "Disclosure Documents."  All references in this Agreement to financial
statements and schedules and other information which is "contained," "included"
or "stated" in the Disclosure Documents (or other references of like import)
shall be deemed to mean and include all such financial statements and schedules,
documents, exhibits and other information which is incorporated by reference in
the Disclosure Documents.

B.

The Transactions, Issuance of Transaction Securities and Use of Proceeds.

(a)

Use of Proceeds. The proceeds from the sale of up to $15.0 million of 10% Notes,
up to $3.5 million of Series E Preferred Stock and up to $3.45 million of Senior
Series F Preferred Stock (together with the shares of Series G Preferred Stock
to be issued to GMI Investment Partners described below, collectively referred
to as the “Transaction Securities”) shall be utilized by the Company to pay the
$16.35 million of the $20.0 million purchase price for approximately 39.5% of
the outstanding common stock of General Media, Inc. (the “GMI Stock”), as
reorganized (the “Reorganized General Media” and, together with certain of its
subsidiaries (the “General Media Debtors”).  The GMI Stock is being purchased by
the Company from GMI Investment Partners in connection with the transactions
contemplated by a settlement and securities purchase agreement, dated as of
September 21, 2004, by and among PET Capital Partners LLC, Absolute Return
Europe Fund, Susan Devine, NAFT Ventures I LLC, Marc H. Bell, Daniel Staton
(collectively, the “Bell/Staton Group”), Penthouse International, Inc., MVIT,
GMI Investment Partners and Milberg Weiss Bershad & Schulman LLP (“Milberg
Weiss”), as escrow agent (the “GMI Stock Purchase Agreement”).  

Under the terms of the GMI Stock Purchase Agreement, a minimum of $10.0 million
and a maximum of $20.0 million is required to be paid as the purchase price for
between 24.15% and 48.3% of the GMI Stock by September 29, 2004.  It is
anticipated that the Company will pay $16.350 million by such date and purchase
approximately 81.75% of the GMI Stock, representing an aggregate of 39.5% of the
outstanding common stock of General Media.  However, the Bell/Staton Group has
given the Company an extension until October 13, 2004 to pay the remaining
$3.650 million for the GMI Stock and increase its percentage ownership in the
outstanding General Media common stock from 39.5% to 48.3%. The balance of the
proceeds in excess of $20.0 million, if any, from the sale of the Transaction
Securities will be used by the Company only to pay transaction expenses and for
working capital and other corporate purposes for its iBill subsidiary.  The
Company intends to continue to offer the 10% Notes (and/or other





5




--------------------------------------------------------------------------------









equity or equity type convertible securities subordinated to the Series F
Preferred Stock) through October 31, 2004.  Although the Company presently
intends to purchase the remaining available GMI Stock, it reserves the right to
allocate all net proceeds from the sale of additional 10% Notes or other
securities to working capital and general business purposes for its prospective
iBill subsidiary.

(b)

Escrow of Proceeds. The aforesaid $16.35 million to $20.0 million purchase price
for the GMI Stock shall be deposited with the Escrow Agent and released to the
Bell/Staton Group only upon the closing (the “Plan Closing”) of the transactions
contemplated by the Fourth Amended and Restated Joint Plan of Reorganization of
the General Media Debtors (the “Plan”), including, but not limited to, the
purchase of up to 48.3% of the GMI Stock by the Company and the consummation of
the transactions contemplated by the Transaction Documents.   A copy of the GMI
Purchase Agreement and the Plan has been made available to each Purchaser.

(c)

Capitalization of Reorganized GMI. Pursuant to the Plan, the General Media
Debtors shall be emerging from the Chapter 11 bankruptcy currently pending in
the United States Bankruptcy Court for the Southern District of New York, Case
No. 03-15078 (SMB) (the “Bankruptcy Case”) as a result of which (i) the
Bell/Staton Group or their affiliates shall hold approximately $27.0 million of
seven year New GMI Term Loan Notes, (ii) the unsecured creditors shall receive
$2.0 million in cash and up to $11.0 million in New GMI Term Loan Notes, (iii)
certain members of the Bell/Staton Group shall provide a maximum $20.0 million
Exit Financing Facility (of which approximately $8.0 million shall be drawn to
pay cash expenses and payments in the Bankruptcy Case, (iv) all outstanding
equity securities of General Media, Inc. shall be cancelled, and (v) an
aggregate of 1,000,000 shares of Common Stock of Reorganized General Media shall
be issued, of which (A) the Company shall own the GMI Stock, to represent
approximately between 39.5% and 48.3% of the outstanding common stock of
Reorganized GMI, and (B) an equal number of Notes of Reorganized GMI common
stock shall be owned by the Bell/Staton Group or their affiliates.

(d)

Reserved Shares.The Company will reserve for issuance to the Purchasers of up to
$15.0 million of Notes, the purchasers of $3.5 million of Series E convertible
preferred stock of the Company (the “Series E Preferred Stock”), and the
purchasers of the $5.45 million stated value of Series F Senior Preferred Stock,
a maximum of 7,983,333 million shares of Common Stock that may be issuable: (i)
as Note Conversion Shares upon conversion of Notes, (ii) upon conversion of the
Series E Preferred Stock, and (iii) upon conversion of the Series F Senior
Preferred Stock, to holders of Notes, Series E Preferred Stock and Series F
Preferred Stock based on the $3.00 per share Conversion Price as to the Series F
Senior Preferred Stock and the $3.00 per share Floor Price applicable upon
conversion of the Series E Preferred Stock and the Notes (collectively the
“Conversion Shares”).  The Company shall also reserve for issuance an additional
(i) 5,000,000 Note Warrant Shares issuable upon exercise of the Warrants sold to
Purchasers of Notes, (ii) a maximum of 610,776 shares of Common Stock issuable
upon exercise of warrants (similar to the Warrants) sold to purchasers of the
Series F Senior Preferred Stock, and (iii) a maximum of 430,504 shares of Common
Stock issuable upon exercise of warrants (similar to the Warrants) sold to
purchasers of the Series E Senior Preferred Stock (collectively, the “Warrant
Shares”).  GMI Investment Partners shall also place in escrow an aggregate of
29,929 shares of Series G Preferred Stock that is automatically convertible on
or





6




--------------------------------------------------------------------------------









before December 31, 2004 into 39,916,666 shares of Common Stock.  Such
39,916,666 Escrowed Shares shall be reserved as Adjustment Shares for potential
issuance to the holders of Notes, Series E Preferred Stock and Series F Senior
Preferred Stock.  The maximum of (i) 7,983,333 shares of Common Stock that may
be issuable as Conversion Shares, (ii) 39,916,666 shares of Common Stock that
may be issued as Adjustment Shares, and (iii) a maximum of 6,041,280 shares of
Common Stock (subject to anti-dilution adjustment) that may be issued as Warrant
Shares are collectively referred to as the “Reserved Shares”).  

(e)

Series G Preferred Stock. In consideration of their (i) assignment to the
Company of the right to purchase the GMI Stock, (ii) having provided financing
and financial accommodations that facilitated the acquisitions of iBill and the
GMI Stock, (iii) having provided iBill with transaction processing financing,
(iv) having provided personal guarantees and ongoing indemnification to
Penthouse and iBill in connection with certain contingent liabilities, and (v)
having and continuing to provide management and consulting services to the
Company and iBill; the fair value of which financings, financial accommodations,
indemnification and management services are estimated to be in excess of
approximately $85.0 million, on the Effective Date of the Plan and transfer of
title to the GMI Stock to CCI, it is contemplated that CCI shall sell and issue
to GMI Investment Partners, 45,000 shares of newly authorized Series G
convertible preferred stock, $1,000 per share stated value (the “Series G
Preferred Stock”).  The Series G Preferred Stock will:

(i)

be junior on liquidation and sale of control of the Company to the Series E
Preferred Stock and Series F Senior Preferred Stock;

(ii)

not pay any dividend or be secured by any assets of the Company;

(iii)

not be subject to mandatory redemption; and

(iv)

upon the earlier of December 31, 2004 or the Company obtaining Stockholder
Approval, the Series G Preferred Stock shall be automatically converted in an
aggregate number of shares of Common Stock as shall equal 68.0 million shares
less all Conversion Shares.

The partners of GMI Investment Partners are The Molina Vector Investment Trust
(“MVIT”), Aries Capital LLC (“Aries”), Granite Management LLC (“Granite”) and
certain affiliates, financial partners and business associates of MVIT, Aries
and Granite.  MVIT is an affiliate of Penthouse.  GMI Investment Partners shall
escrow an aggregate of 39,916,666 of such shares of Common Stock it shall
receive upon conversion of its Series G Preferred Stock, in the event and to the
extent that such Adjustment Shares shall be required to be issued to holders of
Notes, Series E Preferred Stock and Series F Senior Preferred Stock.

(f)

Anticipated Capitalization of the Company.  Upon issuance of the Transaction
Securities, in addition to the Notes and the Series G Preferred Stock (the terms
of which are described above), it is anticipated that the Capitalization of the
Company shall be as follows:





7




--------------------------------------------------------------------------------









(i)

Notes. Up to $15.0 million of Notes, containing the terms and conditions set
forth above;

(ii)

Series A, B and C Preferred Stock. No shares of Series A Preferred Stock are
issued, 1,000 shares of Series B Preferred Stock, convertible into 100,000
shares of Common Stock, and 10,000 shares of Series C Preferred Stock are
issued, convertible into 1,000,000 shares of Common Stock;

(iii)

Series D Preferred Stock. An aggregate of 330,000 shares of Series D Preferred
Stock have been issued to Penthouse in partial consideration for the
contemplated sale of iBill to CCI.  The Series D Preferred Stock (A) pays no
dividend, (B) has a $100 per share liquidation value, (C) is unsecured and
non-redeemable, and (D) on the earlier to occur of (x) the Company obtaining
Stockholder Approval and approval by the AMEX of the iBill, or (y) January 21,
2005, shall be automatically converted, together with approximately 3.2 million
shares of Company Common Stock to be issued to Penthouse in connection with the
consummation of the iBill sale, into that number of shares of Common Stock that
would represent 49.9% of the “Fully-Diluted Company Common Stock” at the time of
conversion.  Fully-Diluted Company Common Stock means all outstanding shares of
Company Common Stock and all additional Common Stock issuable upon exercise or
conversion of all options, warrants, convertible notes or convertible preferred
stock (including, for purposes of such definition, all Common Stock issuable in
connection with the Transaction Securities).  It is anticipated that an
aggregate of approximately 81.4 million shares of Company Common Stock (the
“Series D Conversion Shares”) will be issued to Penthouse upon full conversion
of the Series D Preferred Stock.  It is anticipated that, following the
acquisition of the GMI Stock and consummation of the iBill acquisition, such
Series D Conversion Shares and the 3.2 million shares of Common Stock (a total
of up to 85.0 million shares of Common Stock) will be distributed to the holders
of Penthouse Common Stock and other securities convertible into or exercisable
for shares of Penthouse Common Stock in connection with the subsequent
liquidation of that entity.

(iv)

Series E Preferred Stock. $3.5 million represented by 35,000 shares of Series E
Preferred Stock to be issued to Monarch Pointe Fund LP (“Monarch”) which shall:
(A) pay an annual dividend of 6% per annum, until the effective date of the
Registration Statement registering the underlying conversion shares and
Adjustment Shares issuable upon conversion of the Series E Preferred Stock for
resale; (B) be senior, at the rate of $100 per share, on liquidation and sale of
control to the Company’s outstanding Series A Preferred, Stock, Series B
Preferred Stock, Series C Preferred Stock and Series G Preferred Stock, (C) be
junior on liquidation and sale of control to the Company’s outstanding Series F
Senior Preferred Stock; (D) not be redeemable or secured by any Liens on assets
of iBill or pledge of equity of iBill or Reorganized GMI; and (E) upon the
earlier to occur of (x) the Company’s obtaining of Stockholder approval, or (y)
December 31, 2004, shall be convertible into Common Stock at a conversion price
equal to 50% of the “Market Price” (as defined) of the Company’s Common Stock,
as traded on the AMEX or any other national securities exchange (the “Series E
Conversion Price”), subject to a floor of $3.00 per share; provided, that at the
time of conversion, the holders of the Series E Preferred Stock shall be
entitled to receive the benefit of the issuance of Adjustment Shares on the same
terms and conditions as holders of the Series F





8




--------------------------------------------------------------------------------









Senior Preferred Stock and shares of Series F Senior Preferred Stock.  In
addition, Monarch and its affiliate, Mercator Advisory Group (“Mercator”) will
receive warrants (the “Monarch Group Warrants”) to purchase approximately
430,504 additional shares of Common Stock at an exercise price equal to the
Series E Conversion Price.

(v)

Series F Senior Preferred Stock. Up to an aggregate of $5.45 million,
represented by up to 54,500 shares of Series F Preferred Stock to be issued to
Vestcap International Management Limited, Castlerigg Master Investments Limited
and Brivis Investments Limited or their affiliates (collectively “Castlerigg”)
which shall: (A) pay an annual dividend of 10% per annum, of which 50% is
payable in cash and the balance payable in additional shares of Common Stock at
the Conversion Price then in effect (but without regard for the $0.50 per share
assumed floor; (B) be senior, at the rate of $100 per share, on liquidation and
sale of control to the Notes and the Company’s outstanding Series A Preferred,
Stock, Series B Preferred Stock, Series C Preferred Stock, Series D Preferred
Stock, Series E Preferred Stock and Series G Preferred Stock, (C) unless
previously converted into Common Stock shall be redeemable at the option of the
holders on September 15, 2009; (D) be secured by a second priority Lien on the
assets of iBill senior to the Lien granted to the holders of the Notes, and by
the pledge of equity of iBill and Reorganized GMI, on a pari passu basis with
the holders of the Notes; and (E) be convertible upon the earlier of December
31, 2004 or the Company’s obtaining of Stockholder Approval into Common Stock at
a conversion price equal to $3.00 per share (the “Series F Conversion Price”);
provided, that if at the time of conversion, 50% of the “Market Price” (as
defined) of the Company’s Common Stock, as traded on the AMEX or any other
national securities exchange shall be less than $3.00, the holders of the Series
F Preferred Stock shall be entitled to receive the benefit of the issuance of
Adjustment Shares from the Escrowed Shares on the same terms and conditions as
holders of the Notes and shares of Series E Preferred Stock. In addition,
Castlerigg will receive warrants (the “Castlerigg Warrants”) to purchase
approximately 610,776 additional shares of Common Stock at an exercise price of
$3.00 per share.

(vi)

Outstanding and Fully-Diluted Common Stock. As at the date hereof, the Company
is authorized to issue an aggregate of 30,000,000 shares of Common Stock, of
which approximately 17.0 million shares of Common Stock are currently
outstanding.  On a fully-diluted basis, after giving effect to:

(A)

the issuance by not later than December 31, 2004 (upon automatic conversion of
the Series G Preferred Stock) of (x) 68.0 million shares of Common Stock, less
(y) up to 7,983,333 Conversion Shares, in connection with the completion of the
Company’s acquisition of the GMI Stock (to occur not later than October 31,
2004);

(B)

the issuance by not later than January 21, 2005 to Penthouse International Inc.
(upon automatic conversion of the Series D Preferred Stock) of 85.0 million
shares of Common Stock in connection with the consummation of the acquisition of
100% of the members equity of iBill (the “iBill Acquisition”), and





9




--------------------------------------------------------------------------------









(C)

after giving effect to the issuance of all Conversion Shares (based on a $3.00
per share Conversion Price in the Series F Preferred Stock and the stated floor
price set forth in the 10% Notes and certificates of designations of the Series
E Preferred Stock) of all outstanding Preferred Stock,

it is anticipated that an aggregate of 170,000,000 shares of Fully-Diluted
Company Common Stock will be outstanding, before issuance of up to approximately
6,100,000 shares of Common Stock (subject to anti-dilution adjustment) that may
be issued as Warrant Shares to holders of 10% Notes, Series E Preferred Stock
and Series F Preferred Stock.  

(g)

Stockholder Approval. Penthouse and other Company stockholders holding in excess
of 50% of the outstanding shares of Company Common Stock have provided the
Company with irrevocable and unconditional written approvals and consents to all
of the Transactions, including, without limitation (i) the transactions
contemplated by the GMI Stock Purchase Agreement, (ii) consummation of the iBill
Acquisition, (iii) an amendment to the Certificate of Incorporation of the
Company that, inter alia, shall increase the authorized Common Stock to 250.0
million shares of Common Stock, (iv) the sale and issuance of the 10% Notes, the
Warrants, the Series E Preferred Stock, the Series F Senior Preferred Stock, the
Series G Preferred Stock, and the other Warrant Shares, and (v) all of the
related transactions described herein (the “Stockholder Approval”).  The term
“Stockholder Approval” shall also include the filing and approval of a listing
application for the additional shares of the Company’s Common Stock to be issued
upon conversion of the 10% Notes, the Series E Preferred Stock, the Series F
Senior Preferred Stock and the Series G Preferred Stock, in accordance with the
rules of the AMEX.   Such Stockholder Approval, in lieu of a special meeting of
stockholders, are permissible under Delaware corporate law and pursuant to
Section 705 and Section 712 of the rules and regulations of the AMEX.  Following
the Closing Date, the Company will, in accordance with the Securities Exchange
Act of 1934, as amended, file a Form 14C Information Statement with the SEC,
describing the Transactions and, upon approval of such Information Statement,
mail same to the Company stockholders.  No further vote or approval is required
of Company stockholders receiving such Information Statement.  Accordingly, it
is anticipated that the “Stockholder Approval” condition to the rights of
holders of the 10% Notes, the Series E Preferred Stock, the Series F Senior
Preferred Stock and the Series G Preferred Stock to convert such Securities into
Common Stock, and the rights of holders of Warrants and other warrants to
exercise such Securities will be obtained on or before November 30, 2004.  

In the event that, for any reason, all of the foregoing “Stockholder Approval”
conditions are not satisfied by December 31, 2004, then the Company shall pay to
the Purchaser in cash 2% of the $3,450,000 Purchase Price for the Series F
Senior Preferred Stock for each month following December 31, 2004 that such
Stockholder Approval conditions remain unsatisfied (provided, however, that to
the extent that the Purchaser exercises its Exchange Option, the payment shall
also be based on the purchase price of the Penthouse stock so exchanged).  The
Company has agreed to pay a similar penalty to the holders of the 10% Notes and
the Series E Preferred Stock.





10




--------------------------------------------------------------------------------









(h)

AMEX Approval. In August 2004, the Company announced its consummation of the
acquisition of Media Billing Company, LLC and its wholly owned subsidiary
Internet Billing Company LLC (“iBill”), pursuant to the terms of a securities
purchase agreement, dated July 22, 2004, as amended (the “iBill Purchase
Agreement”).  On September 20, 2004, the Company received a notice from the AMEX
of its intention to de-list the Company’s Common Stock from trading on the AMEX,
pending a hearing requested by the Company.  The delisting notice stated, among
other things, that the Company failed to furnish certain necessary information
to the AMEX concerning iBill and that the iBill Acquisition raised certain
public interest concerns.  On September 23, 2004, the Company agreed to rescind
the closing of the iBill Acquisition.  However, the iBill Purchase Agreement
continues to remain in full force and effect.  As a result of its agreement to
rescind the closing of the iBill Acquisition, pending the resolution of all
listing eligibility issues and AMEX approvals, the staff of the AMEX agreed to
withdraw its notice of intent to de-list the Company’s securities.  




The Company intends to furnish the information requested by the AMEX on a timely
basis and is hopeful that the staff of the AMEX will, upon receipt and review of
such information, provide all necessary approvals for the iBill Acquisition.
 There can be no assurance that the Company will be able to satisfactorily
resolve all listing issues or that it will receive all such AMEX approvals
associated with the iBill transaction.  However, if for any reason, AMEX
approval has not been obtained by January 21, 2005, the Company will
nevertheless close the iBill Acquisition, withdraw from the AMEX and seek to
re-list its Common Stock on another National Securities Exchange.  




Following receipt of the AMEX notice of delisting, on September 23, 2004, each
of the Company, Penthouse and GMI Investment Partners entered into an agreement
(the “September 23rd Agreement”) that provides that the iBill Acquisition will
be consummated, all shares of the Company Common Stock and Series D Preferred
Stock issuable to Penthouse upon consummation of the iBill Acquisition will be
issued, and all of the Series D Preferred Stock will be converted into
approximately 81.4 million shares of Company Common Stock, upon the earlier to
occur of (i) AMEX Approval of the iBill Acquisition, or (ii) January 21, 2005.
 The Company has delivered to legal counsel to Penthouse, for filing with the
Secretary of State of the State of Delaware on the earlier of AMEX Approval or
January 21, 2005, a duly executed undated certificate of designation for the
Series D Preferred Stock, containing no conditions to conversion of such
securities into Common Stock.




In addition, pursuant to the September 23rd Agreement, the Company has also
delivered to legal counsel to Penthouse, for delivery to the 10% Note holders or
filing with the Secretary of State of the State of Delaware, as applicable, on
the earlier of Stockholder Approval or December 31, 2004 (i) duly executed 10%
Notes, and (ii) duly executed undated certificates of designation for each of
the Series E Preferred Stock, Series F Senior Preferred Stock and the Series G
Preferred Stock, which Notes and Certificates contain no conditions to
conversion of any of such securities into Company Common Stock.





11




--------------------------------------------------------------------------------












2.

Representations and Warranties of the Company. The Company represents and
warrants to and agrees with Purchaser, as follows:

(a)

The Disclosure Documents as of their respective dates did not, and will not
(after giving effect to any updated disclosures therein) as of the Closing Date
as defined in Section 3 below, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
Disclosure Documents and the documents incorporated or deemed to be incorporated
by reference therein, at the time they were filed or hereafter are filed with
the SEC, complied and will comply, at the time of filing, in all material
respects with the requirements of the Securities Act and/or the Exchange Act, as
the case may be, as applicable.

(b)

Schedule A attached hereto sets forth a complete list of the subsidiaries of the
Company (the "Subsidiaries").  Each of the Company and its Subsidiaries has been
duly incorporated and each of the Company and the Subsidiaries is validly
existing in good standing as a corporation under the laws of its jurisdiction of
incorporation, with the requisite corporate power and authority to own its
properties and conduct its business as now conducted as described in the
Disclosure Documents and is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
business, condition (financial or other), properties, prospects or results of
operations of the Company and the Subsidiaries, taken as a whole based on a
reasonable person standard (any such event, a "Material Adverse Effect").  As of
the Closing Date, the Company has and will have the authorized, issued and
outstanding capitalization set forth above in Section 1 this Agreement (the
“Company Capitalization”).  Except as set forth in the Disclosure Documents or
on Schedule A, the Company does not have any subsidiaries or own directly or
indirectly any of the capital stock or other equity or long-term debt securities
of or have any equity interest in, or own any indebtedness of, any other person.
 All of the outstanding Notes of capital stock of the Company and the
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and were not issued in violation of any preemptive or similar
rights and are owned free and clear of all liens, encumbrances, equities, and
restrictions on transferability (other than those imposed by the Securities Act
and the state securities or "Blue Sky" laws) or voting; except as set forth in
the Disclosure Documents, all of the outstanding Notes of capital stock of the
Subsidiaries are owned, directly or indirectly, by the Company; except as set
forth in the Disclosure Documents, no options, warrants or other rights to
purchase from the Company or any Subsidiary, agreements or other obligations of
the Company or any Subsidiary to issue or other rights to convert any obligation
into, or exchange any securities for, Notes of capital stock of or ownership
interests in the Company or any Subsidiary are outstanding.

(c)

The Company has the requisite corporate power and authority to enter into and
execute, deliver and perform its obligations under the Transaction Documents,
including, without limitation to take on the Indebtedness evidenced in the Notes
and to permit the conversion of such Notes into Common Stock of the Company.
Each of the Transaction Documents has been duly and validly authorized by the
Company and, when executed and





12




--------------------------------------------------------------------------------









delivered by the Company, will constitute a valid and legally binding agreement
of the Company, enforceable against the Company in accordance with its terms
except as the enforcement thereof may be limited by (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors' rights generally or
(B) general principles of equity and the discretion of the court before which
any proceeding therefore may be brought (regardless of whether such enforcement
is considered in a proceeding at law or in equity) (collectively, the
"Enforceability Exceptions").

(d)

The Securities have been duly authorized and, when issued upon payment thereof
in accordance with this Agreement, will have been validly issued, fully paid and
nonassessable.  The Note Conversion Shares issuable have been duly authorized
and validly reserved for issuance, and when issued upon conversion of the Notes
in accordance with the terms of the Notes, will have been validly issued, fully
paid and nonassessable. The Common Stock of the Company conforms to the
description thereof contained in the Disclosure Documents.  The stockholders of
the Company have no preemptive or similar rights with respect to the Common
Stock.  Company has sole legal, nominal and beneficial ownership and title to
the Securities and has the right to vote or direct the voting of the Common
Stock, which upon conversion shall be free and clear of all adverse interests,
liens, claims and encumbrances.  The delivery of the Note Conversion Shares to
Purchaser, duly endorsed or accompanied by duly executed stock powers, will
transfer to Purchaser good and indefeasible title to such shares, free and clear
of all liens, proxies, encumbrances and claims of every kind and Company will
forever warrant and defend (with counsel acceptable to Purchaser) such title,
and indemnify Purchaser for all adverse claims, demands, or liability with
respect to the validity of such title or transfer thereof, against any claimants
thereto.

(e)

The Conversion Price, Floor Price, Note Conversion Shares and Adjustment Shares
issuable upon conversion of the Note issued to Purchaser hereunder, all other
terms and conditions of conversion of the Note and the collateral granted to the
Purchaser securing the Note shall be (i) as described in this Agreement, and
(ii) identical in all material respects to the conversion price, terms and
conditions of conversion and collateral granted to all other Purchasers of Notes
and to the holders of Company Series E Preferred Stock and Series F Senior
Preferred Stock.

(f)

No consent, approval, authorization, license, qualification, exemption or order
of any court or governmental agency or body or third party or other act is
required for the performance of the Transaction Documents by the Company or for
the consummation by the Company of any of the transactions contemplated thereby,
or the application of the proceeds of the issuance of the Securities as
described in this Agreement, except for such consents, approvals,
authorizations, licenses, qualifications, exemptions or orders (i) as have been
obtained on or prior to the Closing Date, (ii) as are not required to be
obtained on or prior to the Closing Date that will be obtained when required.

(g)

None of the Company or the Subsidiaries, or any of their operations is (i) in
material violation of its articles of incorporation or bylaws (or similar
organizational document), (ii) in breach or violation of any statute, judgment,
decree, order, applicable law, rule or regulation applicable to it or any of its
properties or assets, or (iii) except as described in the





13




--------------------------------------------------------------------------------









Disclosure Documents, in default or breach (nor has any event occurred which
with notice or passage of time, or both, would constitute a default) in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan agreement,
note, lease, license, franchise agreement, permit, certificate or agreement or
instrument to which it is a party or to which it is subject, which default
would, individually or in the aggregate, have a Material Adverse Effect or which
would create any liability, obligation, cost or expense to or for Purchaser
after the Closing.

(h)

The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby and the fulfillment of the terms thereof will not (a) violate, conflict
with or constitute or result in a breach of or a default under (or an event
that, with notice or lapse of time, or both, would constitute a breach of or a
default), or (b) result in the imposition of any lien upon or with respect to
any of the properties or assets now owned or hereafter acquired by the Company
or any of the Subsidiaries; which violation, conflict, breach, default or lien
would, individually or in the aggregate, have a Material Adverse Effect, or (c)
give any third party the right to terminate or accelerate any obligation of
Company under (i) the terms or provisions of any contract, indenture, mortgage,
deed of trust, loan agreement, note, lease, license, franchise agreement,
permit, certificate or agreement or instrument to which any of the Company or
the Subsidiaries is a party or to which any of their respective properties or
assets are subject, (ii) the articles of incorporation or bylaws of any of the
Company or the Subsidiaries (or similar organizational document) or (iii) any
statute, judgment, decree, order, rule or regulation of any court or
governmental agency or other body applicable to the Company or the Subsidiaries
or any of their respective properties or assets.

(i)

The audited consolidated financial statements included in the Disclosure
Documents present fairly the consolidated financial position, results of
operations, cash flows and changes in shareholders' equity of the entities, at
the dates and for the periods to which they relate and have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis; the interim unaudited consolidated financial statements included in the
Disclosure Documents are accurate and complete, present fairly the consolidated
financial position, results of operations and cash flows of the entities, at the
dates and for the periods to which they relate subject to year-end audit
adjustments and have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis with the audited
consolidated financial statements included therein; the selected financial and
statistical data included in the Disclosure Documents are accurate and complete,
present fairly the information shown therein and have been prepared and compiled
on a basis consistent with the audited financial statements included therein,
except as otherwise stated therein; and each of the auditors previously engaged
by the Company or to be engaged in the future by the Company is an independent
certified public accountant as required by the Securities Act for an offering
registered thereunder.

(j)

Except as described in the Disclosure Documents, there is not pending or, to the
knowledge of the Company, threatened any action, suit, proceeding, inquiry or
investigation, governmental or otherwise, to which any of the Company or the
Subsidiaries is a party, or to which their respective properties or assets are
subject, before or brought by any court, arbitrator





14




--------------------------------------------------------------------------------









or governmental agency or body, that, if determined adversely to the Company or
any such Subsidiary, would, individually or in the aggregate, have a Material
Adverse Effect, would adversely affect the Company’s performance under this
Agreement or which may result in an obligation or liability on Purchaser after
the closing of this transaction or which have created or might in the future
create a lien or adverse claim against the Common Shares, that have not been
corrected or disclosed in writing to Purchaser, nor are there any threats
thereof known to Company, or that seeks to restrain, enjoin, prevent the
consummation of or otherwise challenge the issuance or sale of the Securities to
be sold hereunder or the application of the proceeds therefrom or the other
transactions described in the Disclosure Documents.

(k)

The Company and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights
and know-how that are necessary to conduct their businesses as described in the
Disclosure Documents.  None of the Company or the Subsidiaries has received any
written notice of infringement of (or knows of any such infringement of)
asserted rights of others with respect to any patents, trademarks, service
marks, trade names, copyrights or know-how that, if such assertion of
infringement or conflict were sustained, would, individually or in the
aggregate, have a Material Adverse Effect.

(l)

Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals presently required or necessary to own or lease, as the case may
be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Disclosure
Documents ("Permits"), except where the failure to obtain such Permits would
not, individually or in the aggregate, have a Material Adverse Effect and none
of the Company or the Subsidiaries has received any notice of any proceeding
relating to revocation or modification of any such Permit, except as described
in the Disclosure Documents.

(m)

Subsequent to the respective dates as of which information is given in the
Disclosure Documents and except as described therein, (i) the Company and the
Subsidiaries have not incurred any material liabilities or obligations, direct
or contingent, or entered into any material transactions not in the ordinary
course of business or (ii) the Company and the Subsidiaries have not purchased
any of their respective outstanding capital stock, or declared, paid or
otherwise made any dividend or distribution of any kind on any of their
respective capital stock or otherwise (other than, with respect to any of such
Subsidiaries, the purchase of capital stock by the Company), (iii) there has not
been any material increase in the long-term indebtedness of the Company or any
of the Subsidiaries, (iv) there has not occurred any event or condition,
individually or in the aggregate, that has a Material Adverse Effect, and
(v) the Company and the Subsidiaries have not sustained any material loss or
interference with respect to their respective businesses or properties from
fire, flood, hurricane, earthquake, accident or other calamity, whether or not
covered by insurance, or from any labor dispute or any legal or governmental
proceeding.

(n)

There are no legal or governmental proceedings nor are there any contracts or
other documents required by the Securities Act to be described in a prospectus
that are not





15




--------------------------------------------------------------------------------









described in the Disclosure Documents.  Except as described in the Disclosure
Documents, none of the Company or the Subsidiaries is in default or breach under
any of the contracts described in the Disclosure Documents, has received a
notice or claim of any such default or breach or has knowledge of any breach of
such contracts by the other party or parties thereto, except for such defaults
or breaches as would not, individually or in the aggregate, have a Material
Adverse Effect.

(o)

Each of the Company and the Subsidiaries has good and marketable title to all
real property described in the Disclosure Documents as being owned by it and
good and marketable title to the leasehold estate in the real property described
therein as being leased by it, free and clear of all liens, charges,
encumbrances or restrictions, except, in each case, as described in the
Disclosure Documents.  All leases, contracts and agreements to which the Company
or any of the Subsidiaries is a party or by which any of them is bound are valid
and enforceable against the Company or any such Subsidiary, are, to the
knowledge of the Company, valid and enforceable against the other party or
parties thereto and are in full force and effect.

(p)

Each of the Company and the Subsidiaries has filed all necessary federal, state
and foreign income and franchise tax returns, except where the failure to so
file such returns would not, individually or in the aggregate, have a Material
Adverse Effect, and has paid all taxes shown as due thereon; and other than tax
deficiencies which the Company or any Subsidiary is contesting in good faith and
for which adequate reserves have been provided in accordance with generally
accepted accounting principles, there is no tax deficiency that has been
asserted against the Company or any Subsidiary that would, individually or in
the aggregate, have a Material Adverse Effect.

(q)

None of the Company or the Subsidiaries is, or immediately after the Closing
Date will be, required to register as an "investment company" or a company
"controlled by" an "investment company" within the meaning of the Investment
Company Act of 1940, as amended (the "Investment Company Act").

(r)

None of the Company or the Subsidiaries or, to the knowledge of any of such
entities' directors, officers, employees, agents or controlling persons, has
taken, directly or indirectly, any action designed, or that might reasonably be
expected, to cause or result in the stabilization or manipulation of the price
of the Common Stock.

(s)

None of the Company, the Subsidiaries or any of their respective Affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act) directly, or
through any agent, engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
in connection with the offering of the Securities or engaged in any other
conduct that would cause such offering to be constitute a public offering within
the meaning of Section 4(2) of the Securities Act.  Assuming the accuracy of the
representations and warranties of the Purchaser in Section 6 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Purchaser in the manner contemplated by this Agreement to register any of
the Securities under the Securities Act.





16




--------------------------------------------------------------------------------












(t)

Except as set forth in the Disclosure Documents, there is no strike, labor
dispute, slowdown or work stoppage with the employees of the Company or any of
the Subsidiaries, which is pending or, to the knowledge of the Company or any of
the Subsidiaries, threatened.

(u)

Each of the Company and the Subsidiaries maintains internal accounting controls
which provide reasonable assurance that (A) transactions are executed in
accordance with management's authorization, (B) transactions are recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, (C) access to its material assets is permitted
only in accordance with management's authorization and (D) the values and
amounts reported for its material assets are compared with its existing assets
at reasonable intervals.

(v)

The Company does not know of any claims for services, either in the nature of a
finder's fee or financial advisory fee, with respect to the offering of the
Notes and the transactions contemplated by the Transaction Documents.

(w)

The Common Stock currently trades on the AMEX.  Except as described in this
Agreement or the Disclosure Documents, the Company currently is not in violation
of, and the consummation of the transactions contemplated by the Transaction
Documents will not violate, any rule of the AMEX or National Association of
Securities Dealers.  The Company will use its best efforts, consistent with the
disclosures contained in Section 1(B)(h) above, to maintain its listing on the
AMEX and, if such listing shall not be maintained, will obtain a listing on
another National Securities Exchange.

(x)

The Company is eligible to use Form S-1 or SB-2 for the resale of the Note
Conversion Shares and any Adjustment Shares by the Purchasers or their
transferees.  The Company has no reason to believe that it is not capable of
satisfying the registration or qualification requirements (or an exemption
therefrom) necessary to permit the resale of the Note Conversion Shares under
the securities or "blue sky" laws of any jurisdiction within the United States
that is the residence or domicile of any Purchaser.  

3.

Purchase, Sale and Delivery of the Notes.  On the basis of the representations,
warranties, agreements and covenants herein contained and subject to the terms
and conditions herein set forth, the Company agrees to issue and sell to the
Purchaser, and Purchaser agrees to purchase from the Company, a principal amount
of Notes in the amounts shown on the signature page hereto.  

One or more Notes and Warrants that the Purchaser has agreed to purchase shall
be delivered by or on behalf of the Company, against payment by or on behalf of
the Purchaser, of the purchase price therefor by wire transfer of immediately
available funds to the account of the Company previously designated by it in
writing.  Payment for the Notes shall be made at the offices of the Company,
2200 S.W. 10th Street, Deerfield Beach Florida at not later than 5:00 p.m. (New
York time) on or before Wednesday, September 29, 2004 (the “Closing”), or at
such date as the Purchaser and the Company may agree upon, such time and date of
delivery against





17




--------------------------------------------------------------------------------









payment being herein referred to as the "Closing Date."  The aggregate purchase
price for the Notes (the “Purchase Price”) shall be paid by wire transfer of
immediately available funds to the attorneys’ escrow escrow account of Gersten,
Savage Kaplowitz Wolf & Marcus, LLP, counsel to the Company, or at the request
of the Company, directly to the attorneys’ escrow account of Milberg Weiss
Bershad & Schulman LLP, as Escrow Agent, under the GMI Securities Purchase
Agreement.  At the Closing or not later than five (5) days after completion of
the Closing, the Company shall deliver one or more duly executed Notes and
Warrants to the Purchaser to his or its address designated in writing to the
Company.  The GMI Stock Purchase Agreement was executed by the parties on
September 23, 2004.  In the event that for any reason the Effective Date of the
Plan referred to in the GMI Stock Purchase Agreement shall not be consummated by
October 31, 2004, all escrowed funds shall be immediately returned to the
Purchaser.  In such event, the Company has authorized its counsel to give
irrevocable instructions to Milberg Weiss Bershad & Schulman LLP, as Escrow
Agent, under the GMI Securities Purchase Agreement, to deliver to the Purchaser
the full Purchase Price for the Note and the full purchase prices of all other
Notes to the other Purchasers of Notes, respectively.

4.

Certain Covenants of the Company.  The Company covenants and agrees with each
Purchaser as follows:

(a)

None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any "security" (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.

(b)

The Company will not become, at any time prior to the expiration of three years
after the Closing Date, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under the Investment Company Act.

(c)

None of the proceeds of the sale of the Securities will be used to reduce or
retire any insider note or convertible debt held by an officer or director of
the Company.

(d)

Subject to Section 10 of this Agreement, the Note Conversion Shares and any
Adjustment Shares will be listed on the American Stock Exchange (“AMEX”), or
such market on which the Company's Common Stock are subsequently listed or
traded, immediately following their issuance.

(e)

The Company shall ensure that no officer or director of the Company sells any
shares of Common Stock from the Closing Date until the date that is 90 days
following the effective date of the Registration Statement, as defined in
Section 9 below.  

(f)

The Company will use its best efforts to do and perform all things required to
be done and performed by it under this Agreement and the other Transaction
Documents and to satisfy all conditions precedent on its part to the obligations
of the Purchaser to purchase and accept delivery of the Securities.





18




--------------------------------------------------------------------------------












(g)

On the Closing Date, the Company shall file with the Secretary of State of the
State of Florida, UCC-1 Financing Statements to perfect the Purchaser’s Lien on
the assets of iBill.

5.

Conditions of the Purchaser's Obligations.  The obligation of each Purchaser to
purchase a Note or pay for the Securities is subject to the following conditions
unless waived in writing by the Purchaser:

(a)

The representations and warranties of the Company contained in this Agreement
shall be true and correct in all respects (other than representations and
warranties with a Material Adverse Effect qualifier, which shall be true and
correct as written) on and as of the Closing Date; the Company shall have
complied in all respects with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date.

(b)

None of the issuance and sale of the Securities pursuant to this Agreement or
any of the transactions contemplated by any of the other Transaction Documents
shall be enjoined (temporarily or permanently) and no restraining order or other
injunctive order shall have been issued in respect thereof; and there shall not
have been any legal action, order, decree or other administrative proceeding
instituted or, to the Company's knowledge, threatened against the Company or
against any Purchaser relating to the issuance of the Securities or any
Purchaser's activities in connection therewith or any other transactions
contemplated by this Agreement, the other Transaction Documents or the
Disclosure Documents.

(c)

The Purchaser shall have received certificates, dated the Closing Date and
signed by the Chief Executive Officer and the Chief Financial Officer of the
Company, to the effect of paragraphs 5(a) and (b).

(d)

Upon Conversion, Purchaser shall have received an opinion of Gersten Savage
Kaplowitz Wolf & Marcus LLP counsel to the Company, with respect to the
authorization of the Shares and other customary matters terms, reasonably
satisfactory to the Purchaser.

Prior to the close of this transaction, Company shall give Purchaser immediate
notice of the occurrence of any event or the receipt by Company of any notice or
knowledge the effect of which would be to make a representation or warranty of
Company herein untrue or misleading if made on or immediately following the
occurrence of such event or the receipt of such notice or knowledge.  Company
hereby agrees to protect, indemnify, and defend Purchaser, and Purchaser’s
nominee, against and to hold Purchaser, and Purchaser’s nominee, harmless from
any and all costs, claims, losses, attorneys’ fees, liabilities, and other
expenses that Purchaser, or Purchaser’s nominee, may incur or to which
Purchaser, or Purchaser’s nominee, may be exposed as a result of Company’s
breach of or the falsity of any of Company’s representations or warranties in
this Agreement or as a result of Company’s breach of or failure to perform or
observe any of Company’s covenants in this Agreement.





19




--------------------------------------------------------------------------------












6.

Representations and Warranties of the Purchaser.

(a)

The Purchaser represents and warrants to the Company that the Securities to be
acquired by it hereunder (including the Notes and the Note Conversion Shares
that it may acquire upon conversion thereof, as the case may be) are being
acquired for his its own account for investment and with no intention of
distributing or reselling such Securities (including the Notes and the Note
Conversion Shares that it may acquire upon conversion or exercise thereof, as
the case may be) or any part thereof or interest therein in any transaction
which would be in violation of the securities laws of the United States of
America or any State.  Nothing in this Agreement, however, shall prejudice or
otherwise limit a Purchaser's right to sell or otherwise dispose of all or any
part of such Notes or Note Conversion Shares under an effective registration
statement under the Securities Act and in compliance with applicable state
securities laws or under an exemption from such registration.  By executing this
Agreement, each Purchaser further represents that such Purchaser does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any Person with respect to any of the
Securities.

(b)

The Purchaser understands that the Notes and the Note Conversion Shares and
Adjustment Shares that may be acquired upon conversion of the Notes have not
been registered under the Securities Act and may not be offered, resold, pledged
or otherwise transferred except (a) pursuant to an exemption from registration
under the Securities Act (and, if requested by the Company, based upon an
opinion of counsel acceptable to the Company) or pursuant to an effective
registration statement under the Securities Act and (b) in accordance with all
applicable securities laws of the states of the United States and other
jurisdictions.

The Purchaser agrees to the imprinting, so long as appropriate, of the following
legend on the Securities (including the Notes the Note Conversion Shares and any
Adjustment Shares that he or it may acquire upon conversion or exercise thereof,
as the case may be):

The Securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933, as amended, and may not be offered, sold, pledged
or otherwise transferred ("transferred") in the absence of such registration or
an applicable exemption therefrom. In the absence of such registration, such
Securities may not be transferred unless, if the Company requests, the Company
has received a written opinion from counsel in form and substance satisfactory
to the Company stating that such transfer is being made in compliance with all
applicable federal and state securities laws.

The legend set forth above may be removed if and when the Notes or the Note
Conversion Shares or the Adjustment Shares, as the case may be, are disposed of
pursuant to an effective registration statement under the Securities Act or in
the opinion of counsel to the Company experienced in the area of United States
Federal securities laws such legends are no longer required under applicable
requirements of the Securities Act.  The Notes, the Note Conversion Shares and
the Adjustment Shares shall also bear any other legends required by applicable
Federal or state securities laws, which legends may be removed when in the
opinion





20




--------------------------------------------------------------------------------









of counsel to the Company experienced in the applicable securities laws, the
same are no longer required under the applicable requirements of such securities
laws.  The Company agrees that it will provide each Purchaser, upon request,
with a substitute certificate, not bearing such legend at such time as such
legend is no longer applicable.  The Purchaser agrees that, in connection with
any transfer of the Notes or the Note Conversion Shares or the Adjustment Shares
pursuant to an effective registration statement under the Securities Act, such
Purchaser will comply with all prospectus delivery requirements of the
Securities Act.  The Company makes no representation, warranty or agreement as
to the availability of any exemption from registration under the Securities Act
with respect to any resale of the Notes or the Note Conversion Shares or any
Adjustment Shares.

(c)

The Purchaser is an "accredited investor" within the meaning of Rule 501(a) of
Regulation D under the Securities Act.  No Purchaser learned of the opportunity
to purchase Notes or any other security issuable by the Company through any form
of general advertising or public solicitation.

(d)

The Purchaser represents and warrants to the Company that he or it has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, having been represented by counsel, and has so evaluated the
merits and risks of such investment and is able to bear the economic risk of
such investment and, at the present time, is able to afford a complete loss of
such investment.

(e)

The Purchaser represents and warrants to the Company that (i) the purchase of
the Securities to be purchased by him or it has been duly and properly
authorized and this Agreement has been duly executed and delivered by him or it
or on his or its behalf and constitutes the valid and legally binding obligation
of the Purchaser, enforceable against the Purchaser in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights generally and to general principles of equity; (ii) the
purchase of the Securities to be purchased by it does not conflict with or
violate its charter, by-laws or any law, regulation or court order applicable to
him or it; and (iii) the purchase of the Securities to be purchased by him or it
does not impose any penalty or other onerous condition on the Purchaser under or
pursuant to any applicable law or governmental regulation.

(f)

The Purchaser represents and warrants to the Company that neither he or it nor
any of its directors, officers, employees, agents, partners, members, or
controlling persons has taken, directly or indirectly, any actions designed, or
might reasonably be expected to cause or result in the stabilization or
manipulation of the price of the Common Stock.

(g)

The Purchaser acknowledges he or his or its representatives have reviewed the
Disclosure Documents and further acknowledges that it or its representatives
have been afforded (i) the opportunity to ask such questions as he or they
deemed necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Company's financial condition, results of operations,





21




--------------------------------------------------------------------------------









business, properties, management and prospects sufficient to enable it to
evaluate its investment in the Securities; and (iii) the opportunity to obtain
such additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy and
completeness of the information contained in the Disclosure Documents.

(h)

The Purchaser represents and warrants to the Company that he or it has based his
or its investment decision solely upon the information contained in the
Disclosure Documents and such other information as may have been provided to it
or its representatives by the Company in response to their inquiries, and has
not based its investment decision on any research or other report regarding the
Company prepared by any third party ("Third Party Reports").  The Purchaser
understands and acknowledges that (i) the Company does not endorse any Third
Party Reports and (ii) its actual results may differ materially from those
projected in any Third Party Report.

(i)

The Purchaser understands and acknowledges that (i) any forward-looking
information included in the Disclosure Documents supplied to Purchaser by the
Company or its management is subject to risks and uncertainties, including those
risks and uncertainties set forth in the Disclosure Documents; and (ii) the
Company's actual results may differ materially from those projected by the
Company or its management in such forward-looking information.

(j)

The Purchaser understands and acknowledges that (i) the Securities are offered
and sold without registration under the Securities Act in a private placement
that is exempt from the registration provisions of the Securities Act and
(ii) the availability of such exemption depends in part on, and that the Company
and its counsel will rely upon, the accuracy and truthfulness of the foregoing
representations and Purchaser hereby consents to such reliance.

7.

Covenants of Purchaser Not to Short Stock.  The Purchaser, and his or its
respective affiliates and assigns agree not to engage in short sales or other
hedging transactions with respect to the Company Common Stock as long as Notes
are outstanding.  

8.

Termination.

(a)

This Agreement may be terminated in the sole discretion of the Company by notice
to the Purchaser if at the Closing Date:  

(i)

the representations and warranties made by Purchaser in Section 6 are not true
and correct in all material respects; or

(ii)

as to the Company, the sale of the Securities hereunder (i) is prohibited or
enjoined by any applicable law or governmental regulation or (ii) subjects the
Company to any penalty, or in its reasonable judgment, other onerous condition
under or pursuant to any applicable law or government regulation that would
materially reduce the benefits to the Company of the sale of the Securities to
such Purchaser, so long as such regulation, law or onerous condition was not in
effect in such form at the date of this Agreement.

(b)

This Agreement may be terminated in the sole discretion of Purchaser by notice
to the Company given in the event that the Company shall have failed, refused or
been





22




--------------------------------------------------------------------------------









unable to satisfy all conditions on its part to be performed or satisfied
hereunder on or prior to the Closing Date, or if after the execution and
delivery of this Agreement and immediately prior to the Closing Date, trading in
securities of the Company or in securities generally on the New York Stock
Exchange, the American Stock Exchange, the Nasdaq National or Small Cap Market
or the NASD OTC Bulletin Board shall have been suspended or minimum or maximum
prices shall have been established on any such exchange.

(c)

This Agreement may be terminated by mutual written consent of all parties.

9.

Registration.  Within 45 days from the Closing Date, the Company shall prepare
and file with the SEC a Registration Statement (the “Registration Statement”)
covering the resale of the maximum number of (a) Conversion Shares (including
all Adjustment Shares), and (b) Warrant Shares (collectively, the "Registrable
Securities") as set forth in the Registration Rights Agreement.  

10.

Notices.  All communications hereunder shall be in writing and shall be hand
delivered, mailed by first-class mail, couriered by next-day air courier or by
facsimile and confirmed in writing (i) if to the Company, at the addresses set
forth below, or (ii) if to a Purchaser, to the address set forth for such party
on the signature page hereto.

If to the Company:

Care Concepts I, Inc.

2200 S.W. 10th Street

 

Deerfield Beach, Florida 33442

Attention:  President

Telephone:  (954) 363-4400




with a copy to:

Gertsten Savage Kaplowitz Wolf & Marcus, LLP

101 East 52nd Street,

New York, New York 10022

Attn: Stephen A. Weiss, Esq.

Telephone:  (212) 752-9700

Facsimile:  (212) 980-5192




All such notices and communications shall be deemed to have been duly given:
 (i) when delivered by hand, if personally delivered; (ii) five business days
after being deposited in the mail, postage prepaid, if mailed certified mail,
return receipt requested; (iii) one business day after being timely delivered to
a next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 6:00 p.m. on a business day, or
(v) the business day following the date of transmission if sent via facsimile at
a facsimile number set forth in this Section or on the signature page hereof
after 6:00 p.m. or on a date that is not a business day.  Change of a party's
address or facsimile number may be designated hereunder by giving notice to all
of the other parties hereto in accordance with this Section.





23




--------------------------------------------------------------------------------












11.

Survival Clause.  The respective representations, warranties, agreements and
covenants of the Company and the Purchaser set forth in this Agreement shall
survive until the fifth anniversary of the Closing.

12.

Successors.  This Agreement shall inure to the benefit of and be binding upon
Purchaser and the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. Neither the Company nor any Purchaser may
assign this Agreement or any rights or obligation hereunder without the prior
written consent of the other party.

13.

Fees and Expenses.  On the Closing Date, Company agrees to pay Purchaser out of
pocket attorneys' fees, payable to counsel to the Purchaser of the Note in
connection with sicj counsel’s review and negotiation of the Transaction
Documents.

14.

No Waiver; Modifications in Writing.  No failure or delay on the part of the
Company or Purchaser in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Company or Purchaser at law or in equity or otherwise.  No
waiver of or consent to any departure by the Company or Purchaser from any
provision of this Agreement shall be effective unless signed in writing by the
party entitled to the benefit thereof, provided that notice of any such waiver
shall be given to each party hereto as set forth below.  Except as otherwise
provided herein, no amendment, modification or termination of any provision of
this Agreement shall be effective unless signed in writing by or on behalf of
each of the Company and the Purchaser.  Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Company or
Purchaser from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given.  Except where notice is specifically required by this Agreement, no
notice to or demand on the Company in any case shall entitle the Company to any
other or further notice or demand in similar or other circumstances.

15.

Purchaser’s Representative; Senior Debt.   By his or its execution of this
Agreement, the Purchaser does hereby irrevocably appoint A.J. Nassar, Charles L.
Samel, or either of them (or if the Purchaser shall be Western Pacific
Investment Corp. or its Affiliates, Hooman Dayani, Esq.), as the Purchaser’s
representative and agent (the “Purchaser Representative”) for the sole purpose
of executing any subordination, intercreditor or similar agreement or
undertaking with any Senior Lender to the Company or any of its Subsidiaries in
connection with any iBill Senior Financing or any other senior secured
financing(s) that the Company or any of its present or future Subsidiaries may
hereafter engage in, whether in connection with any acquisition, working capital
financing or other transaction (collectively,





24




--------------------------------------------------------------------------------









“Senior Debt”).  Nothing contained in the Notes or this Agreement shall impose
any limitation on the amount or the ability of the Company and/or its present or
future subsidiaries (including iBill) to incur indebtedness for money borrowed,
including additional Senior Debt, in such amounts as the Board of Directors of
the Company may, in the exercise of its sole discretion, determine.
 Notwithstanding the foregoing, Purchaser is only in agreement with the
provisions of this Paragraph 15, and the Paragraph 15 shall only be binding on
Purchaser if all Purchasers of the Notes agree to this paragraph.

16.

Entire Agreement.  This Agreement, together with Transaction Documents,
constitutes the entire agreement among the parties hereto and supersedes all
prior agreements, understandings and arrangements, oral or written, among the
parties hereto with respect to the subject matter hereof and thereof.

17.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby.

18.

APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL
COURTS LOCATED IN THE CITY OF NEW YORK, NEW YORK AND HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.  




19.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

20.

No Impairment.  The Company will not, by amendment of its Certificate of
Incorporation, or through any reorganization, re-capitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, or take
any action which would dilute or adversely affect the ownership interest of
Purchaser in the Company upon conversion, but will at all times in good faith
assist in carrying out of all of the provisions of this Agreement, and to take
all such actions as may be necessary or appropriate in order to protect and
issue the conversion rights of Purchaser against impairment.  

21.

Facsimile Signatures. Facsimile signatures shall be construed and considered
original signatures for purposes of enforcement of the terms of this agreement.

[the balance of this page intentionally left blank]





25




--------------------------------------------------------------------------------









If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
Agreement shall constitute a binding agreement among the Company and the
Purchaser.

Very truly yours,

Care Concepts I, Inc.




By:

___________________________

Name:

Gary Spaniak, Jr.

Title:

President








26




--------------------------------------------------------------------------------









Purchaser Signature Page:




ACCEPTED AND AGREED TO

This __ day of September 2004:







_____________________________

By:

_______________________

Title

_______________________




Amount of Notes Purchased:  $_________

Purchase Price:  $_________

Address for Notice to Purchaser:

____________________________________

____________________________________

____________________________________











27




--------------------------------------------------------------------------------









Exhibit A

Note











--------------------------------------------------------------------------------









Exhibit B

Warrant











--------------------------------------------------------------------------------









Exhibit C

Security Agreement

 











--------------------------------------------------------------------------------









Exhibit D

Pledge Agreement











--------------------------------------------------------------------------------









Exhibit E

Registration Rights Agreement











--------------------------------------------------------------------------------









Exhibit F

GMI Stock Purchase Agreement












